DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 23 and 28-32, canceled claim 24, and added claim 37. Claims 1-23 and 25-37 are pending. Claims 1-22 and 33-36 are withdrawn from consideration by restriction.
	The amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.
	The amendments to the claims have overcome some, but not all, of the 112(b) rejections of record. See Response to Arguments and 112(b) rejections below for details. 
The amendments to the claims have been found to necessitate new rejections under 103. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/3/2018, with respect to the 112(b) rejections over Bansal have been fully considered and are found to be persuasive in part.
Applicant has argued that the claimed “at least one layer of deactivated cured filter media" is definite in view of paragraphs [0057] and [0058] which allegedly would lead one of ordinary skill in the art to understand that a “deactivated” filter media is a filter media which has not been activated, i.e. has not undergone a process which transitions the binder of the filter media into a state which provides the required strength and rigidity to filter media 40 so as to not require an additional support structure. Examiner respectfully disagrees.
Paragraph [0058] uses the term “curing” and “cure” synonymously with “activate”. Applicant has also added the term “cured” (i.e. chemically-cured) to the claims (e.g. claim 23), and based on Applicant’s arguments pertaining to the prior art rejections, seems to interpret said term in a manner which is more or less synonymous with the term “activated” as used in the specification (see Response to Arguments with deactivated cured filter media" (emphasis added). Certainly, paragraph [0058] would only confuse a person having ordinary skill in the art attempting to understand the scope of claim 29, as paragraph [0058] uses “cured” to refer to a state which is antithetical to “deactivated”.
In view of the above, Examiner maintains that the claimed “at least one layer of deactivated cured filter media" is indefinite.

Applicant has argued that the term “high-efficiency” has been clarified by amending claim 31 to recite “a mean flow pore size of 0.2 to 40 microns”. Examiner respectfully disagrees.
There is no indication in the claims that the claims that the mean flow pore size of 0.2 to 40 microns is what makes the filter high efficiency, nor is there support in the specification to indicate that a filter with a mean flow pore size of 0.2 to 40 microns would be necessarily high efficiency. Therefore, Examiner maintains that the term “high-efficiency” as used in the claims is indefinite. See 112(b) rejections below for details. 
The amendments to claim 32, which is a dependent of claim 31, have necessitated further search to address said claim as amended. Examiner’s search has uncovered Mukhopadhyay (“Composite nonwovens in filters: applications”). Mukhopadhyay’s teachings indicate that it is known in the art that electrospun nanofibers and meltblown nonwoven fibers can be used to form high efficiency filtration layers (sections 8.2 and 8.2.1). In view of Mukhopadhyay, it appears that the structure(s) recited in claim 32 is/are what makes the claimed filtration layer high efficiency. Mukhopadhyay provides evidence that one of ordinary skill in the art would recognize a filter having the structure of claim 32 as being high efficiency.


Applicant’s other arguments pertaining to the 112(b) rejections, i.e. those not explicitly referenced above, have been fully considered and are persuasive. The 112(b) rejections to which said other arguments pertain have been withdrawn.  
 
Applicant’s arguments, see Remarks, filed 4/3/2018, with respect to the prior art rejections over Bansal have been fully considered, but they are not persuasive.
	Applicant has argued that Bansal does not teach a chemically cured filter media as required by independent claim 23 as amended. Specifically, Applicant argues that the filter media of Bansal is thermally bonded/fused (i.e. by sintering) and thus is not chemically cured. Examiner respectfully disagrees with Applicant’s assessment.
	It is true that the filter media in Bansal is thermally bonded, i.e. by sintering. However, this does not preclude the filter media from being “chemically cured” as claimed. 
Applicant has interpreted “chemically cured” as requiring a chemical fusing of the material making up the filter media. However, the term “chemically cured” can be reasonably interpreted more broadly as requiring that the filter media has been subjected to some sort of chemical treatment. Patent claims are to be given their broadest reasonable interpretation during examination (MPEP 2111). There is nothing in the claims which restricts the claimed “chemical curing” to a chemical fusing of the material making up the filter media. 
As discussed in the 102 rejection of claim 23 below, the filter media 14/18 of Bansal is subjected to chemical treatment in at least some embodiments (Figure 4, paragraph [0037]; see 102 rejection of claim 23 below for further details). This chemical treatment of the filter media 14/18 in Bansal satisfies the claimed “chemical curing” in line with the broadest reasonable interpretation thereof. 
In view of the above, Examiner maintains that claim 23 is anticipated by Bansal even in its amended state.


The dependent claims remain rejected under 102 or 103 over Bansal. See prior art rejections below for details. 

Applicant’s arguments, see Remarks, filed 4/3/2018, with respect to the 103 rejections over Bansal have been fully considered, but they are not persuasive.


	The following are new claim objections necessitated by amendment. 
Claim Objections
Claim 23 objected to because of the following informalities:  
With regard to claim 23: The word --and-- should be added to the end of line 5, after the semicolon.
With regard to claim 23: The word “and” after the semicolon at the end of line 7 should be deleted.
Appropriate correction is required.

The following rejections are maintained from the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 30 recite “at least one layer of deactivated cured filter media". It is unclear what constitutes a “deactivated” filter medium. The term “deactivated filter medium/media” does not appear to be an art recognized term, nor is said term clearly defined in Applicant’s specification.
Applicant’s specification references several time deactivated filter medium, as well as a process of activating said filter medium, using a forming device, to form an activated filter medium (paragraphs [0015], [0017], [0031], [0032], [0049]. [0058], and [0061]). However, nowhere does the disclosure clearly and explicitly define the scope of a “deactivated filter medium”. 
Applicant’s specification does state that “In certain embodiments, the deactivated filter media comprises a fibrous material and a binder,” (paragraph [0017]). Thus, for the purposes of examination, the claimed “deactivated cured filter media” has been interpreted as being synonymous with the claimed filter media including a binder and a fibrous material (i.e. as recited in independent claim 23).
Applicant should amend the claims to clearly define the scope of the claimed “deactivated cured filter media” or otherwise delete said limitation from the claims. No new matter should be added. 
With regard to claim 31: The term "high efficiency" in claim 31 is a relative term which renders the claim indefinite.  The term "high efficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of the claimed “high efficiency filtration layer” is unclear. In particular, it is unclear what types of filtration layers would qualify as “high efficiency”.
For the purposes of examination, the claimed “high efficiency filtration layer” has been interpreted broadly.
	Claim 32 is rejected due to its dependency on indefinite claim 31.

The following are new rejections necessitated by amendment and made in view of the prior art previously relied upon.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. (US 2015/0182898), hereafter referred to as Bansal.
With regard to claim 23: Bansal teaches a filter element 10 (Figures 1, 6, and 7, abstract, Paragraph [0023]), comprising:
At least one layer of filter media 14/18, the at least one layer of filter media including a binder (sintered polymer particles) 14 and a fibrous material (fibers) 18 (Figure 1, abstract, paragraphs [0023]-[0027]). In at least some embodiments, the layer of filter media 14/18 is chemically cured, i.e. chemically treated (Figure 4, paragraph [0037]). 
A first end cap, the first end cap (fitting) 88 configured to form a seal with a tube sheet 128 of a filtration housing 104 (Figures 6 and 7, Paragraphs [0039]-[0043]).
And a second end cap (end plate) 86 positioned at an opposite end of the filter element 10 from the first end cap 88, i.e. such that the first and second end caps 88 and 86 are positioned at first and second ends of the at least one layer of chemically cured filter media 14/18 (Figures 6 and 7, Paragraphs [0039]-[0043]).
Wherein the filter element 10 is free of an internal support structure such that only the at least one layer of chemically cured filter media 14/18 is situated between the first and second end caps 88 and 86 (Figures 1, 6, and 7, paragraphs [0023]-[0027] and [0039]-[0043]).
With regard to claim 25: The fibrous material 18 may comprise at least one of glass fibers (fiberglass), thermoplastic fibers (e.g. PTFE fibers and PVDF fibers), metal fibers, and polymer fibers (e.g. PTFE fibers and PVDF fibers) (Paragraph [0034]).
	With regard to claim 27: The binder (sintered polymer) 14 may comprise a phenolic polymer (e.g. PPS), a polyester polymer, polyurethane, polypropylene, polyethylene, nylon, polyphenylene sulfide, polyvinylidene fluoride, and/or polytetrafluoroethylene (paragraph [0033]). Bansal teaches that polymers other than those mentioned could also be used (paragraph [0033]).
With regard to claim 29: As discussed in the rejection of claim 23 above, the at least one of chemically cured filter media 14/18 is a layer of filter media comprising a binder 14 and a fibrous material 18 (Figure 1, abstract, paragraphs [0023]-[0027]). Therefore, the at least one filter media 14/18 is a deactivated cured filter media.  For details regarding Examiner’s interpretation of “deactivated cured filter media”, see the above 112(b) rejections of claims 29 and 30.
Bansal teaches that the filter element may comprise multiple layers of filter media comprising the binder 14 and the fibrous material 18, wherein said multiple layers have differing compositions, i.e. layers using different binders and/or fibers and/or different fiber concentrations/distributions (Paragraphs [0031], [0033], [0034], [0035], [0044]).
With regard to claim 30: As discussed in the rejection of claim 23 above, the at least one of chemically cured filter media 14/18 is a layer of filter media comprising a binder 14 and a fibrous material 18 (Figure 1, abstract, paragraphs [0023]-[0027]). Therefore, the at least one filter media 14/18 is a deactivated cured filter media.  For details regarding Examiner’s interpretation of “deactivated cured filter media”, see the above 112(b) rejections of claims 29 and 30.
Bansal teaches that the chemically cured filter media 14/18 may comprise a coating, i.e. a surface oleophobic chemical treatment, on the surfaces thereof (paragraph [0037]). 

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 28, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal.
With regard to claim 26: Bansal teaches all of the limitations of claim 23 as described in the 102 rejection thereof above.
Bansal does not explicitly teach that the fibrous material has a diameter of 0.2 to 20 microns. 
However, Bansal does teach that the fibrous material 18 may have a diameter of 5-50 microns (paragraph [0034]). Bansal further suggests that other diameters could be used as well (paragraph [0034]). Although the taught range of diameters does not match the claimed range exactly, the two ranges overlap. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bansal by utilizing a fibrous material having a diameter in the range of 0.2 to 20 microns, in order to obtain a predictably functional filter media comprising a fibrous material.
With regard to claim 28: Bansal teaches all of the limitations of claim 23 as described in the 102 rejection thereof above.
Bansal does not explicitly teach that the chemically cured filter media has a mean flow pore size of 0.1 to 100 microns (see 112(b) rejections for details regarding the Office’s interpretation of this claim).
However, Bansal does teach that pore size of the filter media effects what particles said media will filter out of a fluid flow (paragraph [0024]), indicating that the mean pore size is a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bansal by optimizing the flow pore size of the chemically cured filter media, i.e. such that the mean flow pore size is in the range of 0.1 to 100 microns, in order to obtain a filter media that is capable of filtering out a desired size of particle.
With regard to claim 31: Bansal teaches all of the limitations of claim 30 as described in the 102 rejection thereof above.
Bansal does not explicitly teach that the chemically cured filter media comprises a high efficiency filtration layer having mean flow pore size of 0.2 to 40 microns.
However, Bansal does teach that pore size of the filter media effects what particles said media will filter out of a fluid flow (paragraph [0024]), indicating that the mean pore size is a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bansal by optimizing the flow pore size of the chemically cured filter media, i.e. such that the mean flow pore size is in the range of 0.2 to 40 microns, in order to obtain a filter media that is capable of filtering out a desired size of particle.
Bansal does not explicitly describe the at least one layer of chemically cured filter media 14/18 as being a high efficiency filtration layer. However, said at least one layer of filter media 14/18 (i.e. the layer of filter media optimized as described above to have a mean flow pore size is in the range of 0.2 to 40 microns) matches the structural limitations of the high efficiency filtration layer as recited in claim 31.  
With regard to claim 32: Modified Bansal is silent to the high efficiency filtration layer (i.e. the at least one layer of filter media 14/18) comprising electro-spun, nano, spun-bonded, or meltblown fibers, or a PTFE membrane.
However, the high efficiency filtration layer (i.e. the at least one layer of filter media 14/18) comprises fibers 18, of an open-ended size, i.e. Bansal teaches that the fibers may have diameters and lengths other than those explicitly taught (Bansal: Figure 1, paragraphs [0023] and [0034]). Thus, a person having ordinary skill in the art would expect that fibers of different sizes (e.g. nanofibers) could be used to successfully create a filtration layer in accordance with the teachings of Bansal. Furthermore, a person having ordinary skill in the art would be encouraged to experiment with fibers of different sizes by Bansal’s suggestion that different fiber sizes can be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bansal by using fibers sized differently than those explicitly taught, e.g. by using nano-fibers, in accordance with Bansal’s explicitly suggestion that fibers of different sizes can be used, in order to obtain a predictably functional filter.
In Bansal, modified as discussed above, the high efficiency filtration layer (i.e. the at least one layer of filter media 14/18) comprises nanofibers. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal as applied to claim 31 above, and further in view of Mukhopadhyay (“Composite nonwovens in filters: applications”).
With regard to claim 32: Modified Bansal is silent to the high efficiency filtration layer (i.e. the at least one layer of filter media 14/18) comprising electro-spun, nano, spun-bonded, or meltblown fibers, or a PTFE membrane.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bansal in view of Mukhopadhyay by adding an additional high efficiency filtration layer comprised of electro-spun nanofibers and/or meltblown nonwoven fibers to the filter of Bansal, i.e. such that the said high efficiency filtration layer is supported by the self-supporting filter media 14/18 of Bansal, in order to obtain a composite filter having a high efficiency layer of fine fibers supported by a mechanically stronger layer material as suggested by Mukhopadhyay.

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Orion Industries (“Teflon® & Non-Stick Coatings”; URL: https://www.orioncoat.com/coatings/ptfe-and-non-stick/).
With regard to claim 37: Bansal teaches all of the limitations of claim 30 as described in the 102 rejection thereof above.
Bansal does not explicitly teach that the coating is at least one of a fire-resistant coating, a moisture-resistant coating, and an acid-resistant coating. 
As discussed in the rejection of claim 30 above, Bansal teaches that the chemically cured filter media 14/18 may comprise an oleophobic coating, i.e. a surface oleophobic chemical treatment, on the surfaces thereof (paragraph [0037]). However, Bansal teaches that the oleophobic coating is only one specific example of a chemical treatment (coating) that can be imparted to the filter (paragraph [0037]). Therefore, a person having ordinary skill in the art would expect that other coatings (chemical treatments) could be applied in addition (or in the alternative) to the oleophobic coating explicitly taught by Bansal.
It is notoriously well understood that PTFE can be applied as an olephobic coating. It is also notoriously well known that PTFE is hydrophobic (i.e. moisture resistant) and corrosion resistant (i.e. acid 
Bansal teaches that the chemical treatment (e.g. the oleophobic coating) may be applied by spraying (Figure 4, paragraph [0037]).  In view of the combined teachings of Bansal and Orion industries, a person having ordinary skill in the art would expect that the chemical curing (treatment) step of Bansal could be carried out by spraying the filter with PTFE, thus forming a PTFE coating on the filter, in order to obtain a filter having an olephobic, hydrophobic (moisture resistant), and corrosion resistant (acid resistant) coating. 

Discussion of Potential Double Patenting
	The Bansal PG pub relied upon in the rejections above corresponds to US Application 14/144,654. Currently said ‘654 application is abandoned. Were said application to be revived, the present application would be rejected over the ‘654 application on the basis of non-statutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772